Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-303
              Lower Tribunal Nos. 20-270 AP; 17-18213 SP
                          ________________


 Express Damage Restoration, LLC a/a/o Marline McDonald,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     The Diener Firm, P.A., and Erik D. Diener (Plantation), for appellant.

     Traub Lieberman Straus & Shrewsberry LLP, and Scot E. Samis and
C. Ryan Jones (St. Petersburg), for appellee.


Before LOGUE, LINDSEY and HENDON, JJ.

     PER CURIAM.
      Affirmed. Express Damage Restoration, LLC v. Citizens Prop. Ins.

Corp., 320 So. 3d 305, 309 (Fla. 3d DCA 2021) (“Reading the policy as a

whole and giving the appraisal provision its plain meaning, we conclude that

the appraisal provision is unambiguous and that the provision applies to the

instant claim for water mitigation services.”).




                                       2